Title: James Madison: Memorandum on school of military instruction at University of Virginia, 12 February 1827
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    Montpellier.
                                
                                Feby 12 1827
                            
                        
                        I concur with General  Cocke in opinion that William Matthews may, with the approbation of the Faculty, and subject
                            to the further order of the Visitors, proceed with a School of Military Instruction in the university, according to the
                            arrangements above proposed; and that he be allowed the use of an unoccupied Pavilion, under regulations to be prescribed
                            by the Proctor.
                        
                            
                                James Madison
                            
                        
                    